DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention comprises a baseplate trial holding apparatus which holds a baseplate trial disposed in a proximal tibia during total knee arthroplasty or revision total knee arthroplasty, and includes a keel location setting part for setting an insertion location of a keel punch , the keel location setting part defining a central through portion and a guide slit to allow the passage of the stem and wing of the keel punch; a keel location fixing part to limit insertion of the keel punch that comprises a stopper that can be moved between a fixed forward position and a fixed rearward position wherein in the fixed forward position the stopper projected into the central through portion and hooks the upper portion of the keel punch when inserted through the central through portion (Fig. 8-11).  
The closes prior art of record is McGovern et al (US Patent 8491587B2).  McGovern discloses a tool (242) having a central through portion (248), and a location fixing part having a stopper (258) that is displaceable and can be moved towards the central through portion (248) (Fig. 2A).  However, the stopper, or pin, disclosed in McGovern is not used as a depth stop but as a means to hold a bushing in place within the opening.  In addition the pin, is moved by means of a spring therefore the forward position shown in Fig. 2A is the only fixed position of the pin 
Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features without destroying how the device of McGovern works.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775